DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-24, 27-29 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0167204 to Slabaugh et al. as evidenced by the instant application.  The PG-Pub of the present invention (US 2016/0312099) is cited for references to the originally filed specification.
Regarding claim 19:  Slabaugh teaches a method of enhancing hydration (Slabaugh ¶ [0004]).  This method entails:
(a) obtaining a non-hydrated viscosifier (e.g. a powder or flour; Slabaugh ¶ [0020]).  Powders and/or flours are recognized by a person having ordinary skill in the art to be non-hydrated (dry) particulate matter; Slabaugh further recognizes this material as being hydratable (¶ [0020]) indicating that it is non-hydrated.  This material has been interpreted as being a viscosifier because polymers are considered to be viscosifiers in the instant specification (see e.g. ¶ [0012] of PG-PUB US 2016/0312099), and Slabaugh teaches said polymers (¶ [0019]).  
Slabaugh ¶ [0021]).  
(d) cavitation events are conducted in the mixture (Slabaugh ¶ [0021]).  The process of cavitation is admitted in the instant specification to result in the claimed shock waves; furthermore, Slabaugh recognizes that a “Shock Wave Power Reactor” is utilized (Slabaugh ¶ [0029]) providing evidence that the claimed physical effect is present.
(e)/(f)/(g)/(h) the claimed physical effects that occur during the separation and dispersal of particles are not explicitly stated in Slabaugh.  These claim elements have been interpreted as necessarily being present because the viscosifier in Slabaugh is ultimately fully hydrated in Slabaugh (¶ [0026]) as it is in the instant claimed invention.  The observed physical effects of solvent surrounding the particles and untangling/straightening the chains and dispersing the compound substantially evenly throughout the mixture have been interpreted as being inherent effects that result from Slabaugh’s fully hydrating the viscosifier by the same claimed means.  This process necessarily involves some degree to control over the properties such as concentration/dilution (Slabaugh ¶ [0022]).  Slabaugh is concerned with hydration to hydrate the material, and there is no indication that covalent bond breakage or polymer chain scission occurs.
(i) Slabaugh teaches collecting (storing for later use; ¶ [0027]) the hydrated mixture.
Regarding claim 20:  Slabaugh teaches a polymer (e.g. cellulose of other polymer; Slabaugh ¶ [0017] and [0019]).
Regarding claim 21: As a hydratable polymer, the polymers of Slabaugh have been interpreted to possess dehydrated polymer chains.  A person having ordinary skill in the art recognizes that polymers, such as polyacrylates, contain chains of acrylic monomers.
Regarding claim 22:  Slabaugh teaches the solvent comprising water (aqueous fluid; ¶ [0021]).  A person having ordinary skill in the art recognizes that water contains H2O molecules.
Regarding claim 23:  Slabaugh teaches mixing the viscosifier/hydratable material with via injection into an aqueous fluid stream (Slabaugh ¶ [0021]).  The aqueous fluid stream has been interpreted to read on the claimed flow of solvent.
Regarding claim 24:  Slabaugh teaches a step wherein the mixture is moved through the cavitation zone of a controlled cavitation reactor (“passed through a cavitation device”; Slabaugh ¶ [0024]).  Slabaugh shows the device being controlled according to its RPM in Example 1.  A cavitation device necessarily possesses a zone in which cavitation takes place.
Regarding claim 27:  Slabaugh describes the composition as being fully hydrated (¶ [0026]) and alternatively can be further diluted to assist in the dispersal and arrive at a desired viscosity (Slabaugh ¶ [0025]).  This has been interpreted as breaking up any lumps of viscosifier due to increased dispersal.  The limitation “to minimize fish eyes” is an intended use directed towards an unclaimed process of application and has been given little patentable weight.  It is submitted that this limitation is met by Slabaugh in as the viscosifier is dispersed.
Regarding claim 28:  Slabaugh teaches a mixing process in which the nonhydrated viscosifier and the solvent are combined by a batch mixing process to produce a mixture (Slabaugh ¶ [0021]).
 Regarding claim 29: Slabaugh teaches that the composition may further be mixed with other components to dilute toe composition after the cavitation process (Slabaugh ¶ [0025]).  This has been interpreted to be the claimed batch mixing process occurring after step (h).
Regarding claim 37:  Slabaugh teaches the viscosifier comprises powder (Slabaugh ¶ [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 27-29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0167204 to Slabaugh et al. in view of US 2016/0059194 to Smith, as evidenced by US 2016/0339400.  The PG-Pub of the present invention (US 2016/0312099) is cited for references to the originally filed specification.
This obviousness rejection is an alternative rejection to the anticipation rejection above.  There is no indication from Slabaugh or evidence of record indicating that Slabaugh’s polymers break covalent bonds or scission during cavitation.  In the instance that applicant provides persuasive evidence/argument that Slabaugh does cause covalent bond breakage, it is still an obvious property considering Smith and as evidenced by ‘400.
Regarding claim 19:  Slabaugh teaches a method of enhancing hydration (Slabaugh ¶ [0004]).  This method entails:
(a) obtaining a non-hydrated viscosifier (e.g. a powder or flour; Slabaugh ¶ [0020]).  Powders and/or flours are recognized by a person having ordinary skill in the art to be non-Slabaugh further recognizes this material as being hydratable (¶ [0020]) indicating that it is non-hydrated.  This material has been interpreted as being a viscosifier because polymers are considered to be viscosifiers in the instant specification (see e.g. ¶ [0012] of PG-PUB US 2016/0312099), and Slabaugh teaches said polymers (¶ [0019]).  
(b)/(c) the viscosifier is mixed with a solvent (e.g. aqueous fluid; Slabaugh ¶ [0021]).  
(d) cavitation events are conducted in the mixture (Slabaugh ¶ [0021]).  The process of cavitation is admitted in the instant specification to result in the claimed shock waves; furthermore, Slabaugh recognizes that a “Shock Wave Power Reactor” is utilized (Slabaugh ¶ [0029]) providing evidence that the claimed physical effect is present.
(e)/(f)/(g)/(h) the claimed physical effects that occur during the separation and dispersal of particles are not explicitly stated in Slabaugh.  These claim elements have been interpreted as necessarily being present because the viscosifier in Slabaugh is ultimately fully hydrated in Slabaugh (¶ [0026]) as it is in the instant claimed invention.  The observed physical effects of solvent surrounding the particles and untangling/straightening the chains and dispersing the compound substantially evenly throughout the mixture have been interpreted as being inherent effects that result from Slabaugh’s fully hydrating the viscosifier by the same claimed means.  This process necessarily involves some degree to control over the properties such as concentration/dilution (Slabaugh ¶ [0022]).  Slabaugh is concerned with hydration to hydrate the material.
(i) Slabaugh teaches collecting (storing for later use; ¶ [0027]) the hydrated mixture.
Slabaugh is silent as to recording an observation as to whether a polymer scission or covalent bond breakage occurs.  ‘400 indicates that cavitation is unlikely to cause damage to Smith teaches similar methods of hydrating polymers by cavitation, and very high molecular weight polymers are used (Smith ¶ [0004]).  The polymers used in Smith are noted not to degrade (¶ [0002]).  Smith recognizes the potential violence with which cavitation is carried out (Smith ¶ [0004]).  Slabaugh and Smith are analogous art in that they are concerned with the same field of endeavor, namely polymers hydrated by cavitation, used in oil field applications.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to cavitate the polymer of Slabaugh with the expectation of not degrading it (as evidenced by ‘400) and as taught by Smith.  Since Smith recognizes the violence with which cavitation is carried out (Smith ¶ [0004]), an obvious solution would be to use a lower mixing speed, with an expectation of mixing the ingredients, yet not damaging the polymers (Smith ¶ [0004]) to arrive at the invention as claimed.  The KSR obvious to try rationale (MPEP § 2143 I E) that a recognized need for lower polymers exists from Smith; based on the violence of cavitation, reducing the speed of the blade is apparent to a person having ordinary skill in the art not wishing to damage the polymer; a person having ordinary skill in the art recognizing the violence of the technique would consider reducing the speed to reduce polymer damage, with a reasonable expectation of success.  The motivation in making the proposed modification to Slabaugh would have been to keep the molecular weight high, so that the polymer can better handle drill cuttings in the fluids (Smith ¶ [0004]).
Regarding claim 20:  Slabaugh teaches a polymer (e.g. cellulose of other polymer; Slabaugh ¶ [0017] and [0019]).
Regarding claim 21: As a hydratable polymer, the polymers of Slabaugh have been interpreted to possess dehydrated polymer chains.  A person having ordinary skill in the art recognizes that polymers, such as polyacrylates, contain chains of acrylic monomers.
Regarding claim 22:  Slabaugh teaches the solvent comprising water (aqueous fluid; ¶ [0021]).  A person having ordinary skill in the art recognizes that water contains H2O molecules.
Regarding claim 23:  Slabaugh teaches mixing the viscosifier/hydratable material with via injection into an aqueous fluid stream (Slabaugh ¶ [0021]).  The aqueous fluid stream has been interpreted to read on the claimed flow of solvent.
Regarding claim 24:  Slabaugh teaches a step wherein the mixture is moved through the cavitation zone of a controlled cavitation reactor (“passed through a cavitation device”; Slabaugh ¶ [0024]).  Slabaugh shows the device being controlled according to its RPM in Example 1.  A cavitation device necessarily possesses a zone in which cavitation takes place.
Regarding claim 27:  Slabaugh describes the composition as being fully hydrated (¶ [0026]) and alternatively can be further diluted to assist in the dispersal and arrive at a desired viscosity (Slabaugh ¶ [0025]).  This has been interpreted as breaking up any lumps of viscosifier due to increased dispersal.  The limitation “to minimize fish eyes” is an intended use directed towards an unclaimed process of application and has been given little patentable weight.  It is submitted that this limitation is met by Slabaugh in as the viscosifier is dispersed.
Regarding claim 28:  Slabaugh teaches a mixing process in which the viscosifier is mixed with the solvent before entering the cavitation device (Slabaugh ¶ [0021]).  This has been interpreted as being the claimed batch mixing process, in the absence of definite claim language.
Regarding claim 29: Slabaugh teaches that the composition may further be mixed with other components to dilute toe composition after the cavitation process (Slabaugh ¶ [0025]).  This has been interpreted to be the claimed batch mixing process occurring after step (h).
Regarding claim 37:  Slabaugh teaches the viscosifier comprises powder (Slabaugh ¶ [0020]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0167204 to Slabaugh et al., optionally in view of Smith and evidenced by ‘400 as applied to claim 1 above, in view of U.S. Patent No. 7,360,755 to Hudson et al.
Regarding claims 25-26:  Slabaugh or Slabaugh in view of Smith as evidenced by ‘400 teaches the process for claim 1 as set forth above.
Slabaugh is silent in describing the cavitation reactor as claimed.  However, devices possessing the claimed structure are known from e.g. Hudson who teaches a cavitation reactor comprising a cylindrical housing having an interior wall (Hudson Figure 1 and 5:33-45).  The device has a cylindrical rotor (Hudson 5:44) an interior wall and a cylindrical rotor having a peripheral surface rotatably mounted in the housing (disposed in the housing; Hudson 5:45).  The cavitation zone is formed between the peripheral surface of the rotor and the interior wall of the housing (Hudson 5:65-6:5).  The reactor comprises bores formed in the peripheral surface of the rotor (Hudson 3:60-4:5), and the reactor operates through means of rotating the rotor within the housing with the mixture in the cavitation zone (Hudson 3:44-4:4).  Slabaugh and Hudson are analogous art in that they are concerned with solving the same technical problem, namely cavitating liquids containing viscosifiers (e.g. liquors, sludges, emulsions which Hudson containing the claimed elements in place of the cavitation reactor used by Slabaugh with a reasonable expectation of success since both processes use cavitation reactors to mix viscosifiers and solvent.  The motivation in doing so would have been to complete a mixing process of a viscosifier and solvent with minimal energy in a short time and resources, and overcome limits on oxidation (Hudson 3:5-10).

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 7-14) received November 30th, 2020.
A) Applicant's arguments with regard to the rejections of claims 19-24, 27-29 and 37 under 35 U.S.C. § 102(a)(1) to Slabaugh (US 2008/0167204) have been fully considered but they are not persuasive.
	1) On pages 7-9 it is argued that since Slabaugh does not explicitly describe the claimed process steps which involve processes occurring at the molecular level, Slabaugh does not anticipate the claimed invention.
	Applicants’ argument has been considered.  Slabaugh does not describe the naturally occurring processes to the degree that applicant has.  Something which is old does not become patentable upon the discovery of a new property; an inherent feature need not be recognized at the time of the invention (MPEP § 2112 I-II).
Slabaugh teaches that the claimed process in that cavitation events occur, which result in the material being hydrated (Slabaugh ¶ [0013]).  Since Slabaugh anticipates the process as claimed, it has been interpreted that the observed effects such as hydration/untangling and straightening naturally flow from the process of Slabaugh.  If this is not the case, it is submitted that the critical elements are omitted from claim 1 which would differentiate the method from Slabaugh; no evidence is of record commensurate in scope with the present claim language to overcome anticipation to Slabaugh.
B) Applicant's arguments with regard to the rejections of claims 19-24, 27-29 and 37 under 35 U.S.C. § 103 to Slabaugh (US 2008/0167204) in view of Smith (US 2016/0059194) have been fully considered but they are not persuasive.
1) The rejection over Slabaugh in view of Smith is an alternative to the 35 U.S.C. § 102(a)(1) rejection over Slabaugh made above.  A rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 can be made when the prior art is silent as to an inherent characteristic (MPEP § 2112 III).
In the instant case, although Slabaugh does not describe the events applicant has observed at the molecular level, Smith indicates that cavitation is unlikely to cause damage to polymers (breakage/scission as claimed), and that a person having ordinary skill in the art could have reduced the cavitation energy as a means of preventing damage to the polymers.  Slabaugh would have reduced the cavitation energy through routine experimentation with the motivation of not destroying the polymers in the invention, which may create an undesirable product.
2) As to the argument that Smith is not prior art, Smith was published on 3/3/2016, which is before the filing date of parent application 15/135,745.  Additionally, Smith has a provisional application dating to August 27th, 2014 (application number 62/042,459).  There is no document of record swearing behind the filing date of Smith.  For these reasons the rejections with Smith as a secondary reference have been maintained.   
3) With regard to the straightening/untangling/hydration of polymer chains, Slabaugh and Smith both perform processes which take a dry polymer and disperse it through cavitation events in solvent.  The instant application admits that this physical process produces straightened chains dispersed in the solvent.  For these reasons, the caviation events taking place which disperse the polymers in solvent in Slabaugh and Smith have been interpreted to produce the effects observed in applicant regarding the straightening and hydration of the polymer chains.
C) In the absence of argument directed towards the 35 U.S.C. § 103 rejections of claims 25-26, the rejections of record have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MICHAEL A SALVITTI/
Primary Examiner, Art Unit 1767